Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 14 does/do not fall within at least one of the four categories of patent eligible subject matter because claim 14 is directed to a computer program does not have a physical or tangible form and is not directed to any statutory categories (see MPEP 2106.03 I.). Claim 15 is rejected because, 1) the claim depends on claim 14 which is rejected, and 2) the claim is not clearly directed to a statutory category as the claim does not specify that the “computer readable data carrier” is a non-transitory computer readable medium in accordance to MPEP 2106.03 I. as the data carrier could reasonably by interpreted as a signal per se. The examiner proposes canceling claim 15 and proposes amending claim 14 to recite “A non-transitory computer readable media comprising a computer program …”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al. Chem Phys Lett 307 (1999) 198-204 (Linden) in view of Duckett et al. US 2010/0219826 (Duckett).

Regarding claim 1, Linden teaches a method of determining a nuclear magnetic resonance relaxation time of a probe and/or a nuclear magnetic resonance spectrum of a probe, wherein the probe comprises first nuclei with a first gyromagnetic ratio and second nuclei with a second gyromagnetic ratio, and the first gyromagnetic ratio is larger than the second gyromagnetic ratio (determining magnetic spectrum of 1H and 13C or 15N; see pg. 202, right column), the method comprising the following steps: 
a first step of polarizing the first nuclei and the second nuclei by applying a longitudinal static magnetic field Bo to the probe (the equilibrium Sz would be well understood by one of ordinary skill in the art as an equilibrium along a z-axis dues to a static magnetic field in a manner conventional in the art; see pg. 202, right column); 
a second step of exchanging the polarizations of the first nuclei and the second nuclei by irradiating at least one swap sequence of transverse magnetic field pulses (exchange of polarization is performed using the sequences in Figs. 1a, b which are SWAP sequences with; see pages 200-202; see Figs. 1a, b). 
Linden fails to teach a third step of transversely magnetizing the second nuclei by irradiating at least one excitation pulse and measuring the resulting magnetization signal; a fourth step of determining the nuclear magnetic resonance relaxation time and/or the nuclear magnetic resonance spectrum based on the measured magnetization signal.

Duckett teaches a third step of transversely magnetizing the second nuclei by irradiating at least one excitation pulse and measuring the resulting magnetization signal; a fourth step of determining the nuclear magnetic resonance relaxation time and/or the nuclear magnetic resonance spectrum based on the measured magnetization signal (transfer sequence INEPT is used with an exchange spectroscopy sequence which includes excitation pulses for measuring signals which then generate spectra; see Figs. 1 and 2; see [0061], [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of a third step of transversely magnetizing the second nuclei by irradiating at least one excitation pulse and measuring the resulting magnetization signal; a fourth step of determining the nuclear magnetic resonance relaxation time and/or the nuclear magnetic resonance spectrum based on the measured magnetization signal as taught in Duckett into Linden in order to gain the advantage of observing an NMR spectrum following polarization transfer using known excitation pulses to did determine an MR spectra in a manner that is well known in the art.

Regarding claim 2, Linden teaches wherein the previous claim, characterized in that by irradiating the at least one swap sequence of transverse magnetic field pulses in the second step the nuclear spins of the first nuclei and the nuclear spins of the second nuclei become realigned in the direction of the longitudinal static magnetic field Bo immediately after the second step is carried out and before the third step is carried out (the swap sequence shows that spins that start along the Z axis end along the Z axis; see table 1).

Regarding claim 3, Linden teaches wherein any one of the previous claims, characterized in that the irradiating of the at least one swap sequence of transverse magnetic field pulses in the second step comprises irradiating a first sequence of transverse magnetic field pulses to excite the first nuclei and irradiating a second sequence of transverse magnetic field pulses to excite the second nuclei, wherein pulse frequencies of the transverse magnetic field pulses of the first sequence correspond to the Larmor frequency of the first nuclei in the longitudinal static magnetic field Bo, and pulse frequencies of the transverse magnetic field pulses of the second sequence correspond to the Larmor frequency of the second nuclei in the longitudinal static magnetic field Bo (pull sequences are applicable to heteronuclear systems including 1H and 15N wherein one of ordinary skill in the art would appreciate that the pull sequences require the respective Larmor frequencies in a static magnetic field B0 as is conventional in the art; see Fig. 1; see pg. 202).

Regarding claim 4, Linden teaches wherein characterized in that the transverse magnetic field pulses of the first sequence and the transverse magnetic field pulses of the second sequence are irradiated simultaneously and synchronously, and/or the temporal length of the first sequence of transverse magnetic field pulses is the same as the temporal length of the second sequence of transverse magnetic field pulses (figure 1 shows where the pull sequences have the same temporal length; see Fig. 1).

Regarding claim 5, Linden teaches wherein characterized in that each transverse magnetic field pulse of the first sequence corresponds to a transverse magnetic field pulse of the second sequence in terms of a pulse-center timing, a magnetic field pulse rotation angle and/or a magnetic field pulse oscillation direction (as best understood by the examiner, the pulse-center timing, rotation angle, and oscillation directions would be simultaneous; see Fig. 1).

Regarding claim 8, Linden fails to teach wherein any one of the previous claims, characterized in that at least the second step and the third step form a scan sequence that is repeatedly carried out before the fourth step is carried out in order to achieve an improved signal-to-noise ratio for the determination of the nuclear magnetic resonance relaxation time and/or the nuclear magnetic resonance spectrum in the fourth step, wherein the time delay between carrying out two scan sequences corresponds to a thermal equilibration time Teq of the first nuclei (H). However, these features are routinely used in the art for generating spin echo center known as read focusing pulses or consequences which are used to improve signal-to-noise ratio and are known as refocusing pulses or features of Hahn echoes or Carr-Purcel echoes. 

Regarding claim 11, Linden teaches wherein any one of the previous claims, characterized in that the first nuclei are atomic nuclei of 1H isotopes and/or the second nuclei are atomic nuclei of 15N isotopes or 13C isotopes (the heteronuclear system comprises 1H and 13C or 1H and 15N; see page 202).

Regarding claim 12, Linden fails to teach wherein characterized in that: the nuclear magnetic resonance relaxation time is a longitudinal relaxation time of the second nuclei or a transverse relaxation time of the second nuclei; and/or the nuclear magnetic resonance spectrum is a one-dimensional nuclear magnetic resonance spectrum of the second nuclei; and/or multiple excitation pulses are irradiated in the third step, wherein the multiple excitation pulses correspond to a saturation-recovery pulse sequence, an inverse-recovery pulse sequence and/or a Carr-Purcell-Meiboom-Gil pulse sequence.
Duckett teaches wherein characterized in that: the nuclear magnetic resonance relaxation time is a longitudinal relaxation time of the second nuclei or a transverse relaxation time of the second nuclei; and/or the nuclear magnetic resonance spectrum is a one-dimensional nuclear magnetic resonance spectrum of the second nuclei; and/or multiple excitation pulses are irradiated in the third step, wherein the multiple excitation pulses correspond to a saturation-recovery pulse sequence, an inverse-recovery pulse sequence and/or a Carr-Purcell-Meiboom-Gil pulse sequence (the spectrum is for 15 N and is a one-dimensional spectrum; see Fig. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein characterized in that: the nuclear magnetic resonance relaxation time is a longitudinal relaxation time of the second nuclei or a transverse relaxation time of the second nuclei; and/or the nuclear magnetic resonance spectrum is a one-dimensional nuclear magnetic resonance spectrum of the second nuclei; and/or multiple excitation pulses are irradiated in the third step, wherein the multiple excitation pulses correspond to a saturation-recovery pulse sequence, an inverse-recovery pulse sequence and/or a Carr-Purcell-Meiboom-Gil pulse sequence as taught in Duckett into Linden in order to gain the advantage of observing an NMR spectrum following polarization transfer using known excitation pulses to did determine an MR spectra in a manner that is well known in the art wherein the polarization transfer improves the signal to noise ration for the second nuclei which has lower sensitivity.

Regarding claim 13, Linden teaches wherein a probe comprises first nuclei with a first gyromagnetic ratio and second nuclei with a second gyromagnetic ratio, and the first gyromagnetic ratio is larger than the second gyromagnetic ratio (determining magnetic spectrum of 1H and 13C or 15N; see pg. 202, right column), wherein the apparatus comprises: 
at least one static magnetic field generating unit configured to polarize the first nuclei and the second nuclei by applying a longitudinal static magnetic field Bo to the probe (the equilibrium Sz would be well understood by one of ordinary skill in the art as an equilibrium along a z-axis dues to a static magnetic field in a manner conventional in the art; see pg. 202, right column); 
at least one electromagnetic pulse generating unit configured to exchange the polarizations of the first nuclei and the second nuclei by irradiating at least one swap sequence of transverse magnetic field pulses, and to transversely magnetize the second nuclei by irradiating at least one excitation pulse of transverse magnetic field pulses (exchange of polarization is performed using the sequences in Figs. 1a, b which are SWAP sequences where generating the pulses would require an electromagnetic pulse generating unit which are conventional in the art; see pages 200-202; see Figs. 1a, b); 
at least one signal receiving unit configured to measure a magnetization signal resulting from the at least one excitation pulse; and 
at least one electronic control and evaluation unit  configured to determine the nuclear magnetic resonance relaxation time and/or the nuclear magnetic resonance spectrum based on the measured magnetization signal.
Linden fails to teach an apparatus configured to determine a nuclear magnetic resonance relaxation time of a probe and/or a nuclear magnetic resonance spectrum of a probe, at least one signal receiving unit configured to measure a magnetization signal resulting from the at least one excitation pulse; and at least one electronic control and evaluation unit  configured to determine the nuclear magnetic resonance relaxation time and/or the nuclear magnetic resonance spectrum based on the measured magnetization signal.
Duckett teaches an apparatus configured to determine a nuclear magnetic resonance relaxation time of a probe and/or a nuclear magnetic resonance spectrum of a probe, at least one signal receiving unit configured to measure a magnetization signal resulting from the at least one excitation pulse; and at least one electronic control and evaluation unit  configured to determine the nuclear magnetic resonance relaxation time and/or the nuclear magnetic resonance spectrum based on the measured magnetization signal.

Regarding claims 14 and 15, Linden fails to explicitly teach a computer program comprising instructions which, when the program is executed by a computer, cause the computer to carry out the steps of the method according to claim 1, and a computer-readable data carrier having stored thereon the computer program of claim 14, as using a computer to control an NMR spectrometer is conventional in the art and would not provide any new or unexpected results.

Allowable Subject Matter
Claims 6, 7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 6, the prior art of record fails to teach or suggest wherein any one of the previous claims, characterized in that the irradiating of the at least one swap sequence of transverse magnetic field pulses, the irradiating of the first sequence of transverse magnetic field pulses and/or the irradiating of the second sequence of transverse magnetic field pulses in the second step comprises: 
irradiating a first transverse magnetic field pulse, wherein the first transverse magnetic field pulse is a (πx/2)-pulse; 
irradiating a second transverse magnetic field pulse with a predetermined time delay tD after irradiating the first transverse magnetic field pulse, wherein the second transverse magnetic field pulse is a πx -pulse; 
irradiating a third transverse magnetic field pulse with the predetermined time delay tD after irradiating the second transverse magnetic field pulse, wherein the third transverse magnetic field pulse is a πx -pulse; 
irradiating a fourth transverse magnetic field pulse with no time delay and immediately after irradiating the third transverse magnetic field pulse, wherein the fourth transverse magnetic field pulse is a (π -x/2)-pulse; 
irradiating a fifth transverse magnetic field pulse with no time delay and immediately after irradiating the fourth transverse magnetic field pulse, wherein the fifth transverse magnetic field pulse is a (πy /2)-pulse; 
irradiating a sixth transverse magnetic field pulse with the predetermined time delay tD after irradiating the fifth transverse magnetic field pulse, wherein the sixth transverse magnetic field pulse is a πx -pulse; and 
irradiating a seventh transverse magnetic field pulse with the predetermined time delay tD after irradiating the sixth transverse magnetic field pulse, wherein the seventh transverse magnetic field pulse is a (π -y/2)-pulse, in combination with all other limitations of claim one.
Claim 7, definite and enabled by the specification, is objected to do to a dependence on objected claim 6. 

Regarding claim 9, Linden fails to teach wherein any one of the previous claims, characterized in that the probe comprises third nuclei with a third gyromagnetic ratio, and the exchanging of the polarization of the first nuclei and the second nuclei by irradiating at least one swap sequence of transverse magnetic field pulses in the second step comprises: exchanging of the polarization of the first nuclei (H) and the third nuclei (C) by irradiating a first swap sequence of transverse magnetic field pulses; exchanging of the polarization of the third nuclei and the second nuclei by irradiating a second swap sequence of transverse magnetic field pulses; and exchanging of the polarization of the first nuclei and the third nuclei by irradiating a third swap sequence of transverse magnetic field pulses, in combination with all other limitations of claim 1.
Claim 10, definite and enabled by the specification, is objected to do to a dependence on objected claim 9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868